—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered March 11, 1998, dismissing the complaint and bringing up for review an order of the same court and Justice, entered on or about January 20, 1998, granting defendants’ motion to set aside a jury verdict, inter alia, awarding plaintiff damages for lost property and for emotional distress, unanimously affirmed, without costs.
Plaintiff was the victim of a gunpoint robbery committed by two men disguised as New York City police officers. The men had been admitted to the apartment building in which plaintiff resided by the building’s doorman after displaying what appeared to be detective’s shields and stating that they had a warrant to search plaintiffs apartment. After viewing the impostors through the peephole of his apartment door and finding no more reason than had the doorman to doubt that *204they were in fact police officers, plaintiff undid his doorchain, opened each of the three locks to his apartment and allowed the men in. We find that these facts fail to set forth a basis of liability against defendants and that the motion to set aside the verdict was appropriately granted.
We have considered plaintiff’s other contentions and find them to be without merit. Concur — Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.